The original opinion correctly disposes of the appeal. Appellant's attorney, however, has filed a motion for rehearing and attaches thereto his affidavit in which he takes the full responsibility for the failure to file the statement of facts within the time required by law. Unfortunately for his client, the attorney's failure to perform his duty is charged to the client and proof of his failure — in this case the admission of the attorney — can give no force to excuse the failure to file the statement of facts within the time prescribed by law.
The motion for rehearing is overruled.